Citation Nr: 0836120	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), prior to 
April 10, 2008.

2.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD, from April 10, 2008, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  That decision granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from November 19, 2003.  In an August 2006 rating 
decision, the 30 percent was increased to 50 percent, 
effective from November 19, 2003.  In April 2008, the RO 
increased the rating to 70 percent, effective from April 10, 
2008.  


FINDINGS OF FACT

1.  Prior to April 10, 2008, the veteran's PTSD did not cause 
occupational and social impairment with deficiencies in most 
areas.

2.  From April 10, 2008, the veteran's PTSD does not cause 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD prior to April 10, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for a disability rating in excess of 70 
percent for PTSD from April 10, 2008, forward have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a December 
2003 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While this was after the 
rating decision, the Court has held that, "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the RO obtained VA medical records, 
examined the veteran in December 2003, June 2006, and April 
2008, and has obtained lay statements from the veteran and 
others.  VA has satisfied its assistance duties.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2007), and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.  The Board concludes that the disability has 
significantly changed and that staged ratings are warranted.

The veteran's service-connected PTSD is currently rated as 50 
percent disabling prior to April 10, 2008 and as 70 percent 
disabling from April 10, 2008, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  PTSD is rated under the General 
Rating Formula for Mental Disorders.  Under this criteria, a 
100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent evaluation is warranted when occupational and 
social impairment is found with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.



Prior to April 10, 2008

On VA examination in December 2003, the veteran stated that 
he had a good marriage and that his wife put up with a lot 
from him.  He had last worked in February 2003, as a 
machinist for a company where he had worked for 12 years.  
They laid him off so they could hire a younger man.  He was 
currently voluntarily managing a VFW post.  He complained of 
dwelling on Vietnam and thinking of it all the time, of 
recurring nightmares, and of jumping at loud noises.  The 
examination revealed him to be cooperative, pleasant, and 
neatly dressed.  He was not withdrawn or agitated and there 
was no evidence of psychomotor retardation.  He would hear 
voices periodically.  He was oriented times four and able to 
recall six digits forward.  He could name the presidents in 
reverse order back to Carter.  Concentration was unimpaired 
and he had no difficulty completing serial 7's.  Abstract 
thinking was intact and he was able to interpret 3 of 3 
proverbs.  He reported having no compulsive behaviors except 
for washing his hands.  He described his mood as angry and 
irritable but his affect was pleasant and cooperative.  He 
denied suicidal and homicidal ideation and any history of 
suicidal or assaultive behaviors.  He had no legal history 
and no evidence of impaired capacity to take care of himself.  
He drank between 6 and 9 beers a day and a few shots of 
liquor.  He reported feelings of inadequacy, worthlessness, 
and hopelessness but reported sleeping 6 hours per day and 
having a great appetite, although his energy level was 
decreased.  He liked to play golf and manage the VFW post but 
his libido was decreased and he was irritable and tearful.  
He spent about 1.5 hours a day managing the VFW post and had 
no problems walking, doing housework, driving, taking public 
transportation, shopping, or cooking.  He was close to most 
of his brothers and sisters but had no friends except for his 
neighbors.  His concentration was unimpaired and he reported, 
for task persistence, that most of the time he was able to do 
everyday household tasks.  The diagnosis was PTSD and the GAF 
was 57.  The examiner described the veteran's psychosocial 
stressors as severe to extreme.

Treatment records from the Vet Center dated from August 2004 
to August 2005 show that on intake in August 2004, the 
veteran's appearance was neat, his speech and affect were 
appropriate, his manner was anxious, his motor activity was 
tense, his memory function was normal, his judgment was fair, 
and he was oriented to time, place and person.  There was 
evidence of disorganized thinking and hallucinations.  
Treatment records showed complaints of anxiety, sleep 
problems, and depression.  

An August 2004 letter from the veteran's wife talks about 
memories from their marriage.  She stated that the veteran 
has tirades and feels paranoid and detached, and that he has 
memories of dragging and burying enemy bodies.  

In November 2004, the veteran's sister indicated that the 
veteran has family interaction, and that he has a heart of 
gold, but that his mind appears to go somewhere far away, and 
there is a part of him that is beyond their reach.  

A January 2005 letter from the veteran indicates that he 
sometimes hears his wife calling him when she is not, that he 
has been unable to communicate his thoughts clearly often, 
that his wife told him he had told he to jest get a gun and 
shoot him, and that he had problems with memory loss, 
judgment, thinking, mood depression, anxiety, war-related 
obsessions, recklessness, poor impulse control, and 
unprovoked irritability.  He reported a lack of friends, 
problems with paranoia, inability to complete tasks, stay on 
a schedule, or hold a full time job, and difficulty 
understanding multi-task instructions.  

A May 2006 letter from the veteran's wife indicates that his 
symptoms include an intermittently flattened affect, anger, 
anxiety, difficulty establishing and maintaining social 
relationships, impaired judgment, poor insight, and 
hypervigilance.  

On VA examination in June 2006, the veteran reported that he 
owned his home and lived with his wife of 36 years but his 
marriage was like a roller coaster ride.  They had cared for 
4 of his nephews when they were teenagers, and he maintained 
good relationships with them.  He had looked for work in a 
few places since being laid off, but felt that no one would 
hire him due to age discrimination and a heart problem.  He 
sometimes helped his brother, who is a plumber.  His wife had 
a good job 2 days a week at a child and family clinic.  He 
stated that he regularly went to the VFW hall because he was 
the president of the board of directors there, and that he 
sometimes cleaned the hall for a little spending money.  He 
reported that he was in a golf league playing 9 holes every 
week usually.  He and his wife generally have a good 
relationship, he tries to help around the house since she has 
multiple sclerosis, and he sometimes helps her babysit his 
niece.  He has coffee with his sister and her husband on 
Saturday mornings and socializes with others.  

The veteran complained of intrusive thoughts about having to 
pick up dead bodies, and of regular nightmares.  He 
experiences distress when he hears about the war in Iraq or 
when he is around certain smells.  He reported that he easily 
gets disgusted with people and argues with his wife.  He 
acknowledged sometimes having thoughts of hopelessness but 
would not take the easy way out.  He stated that he did not 
like surprises but he did not indicate full panic attacks in 
other situations, and he generally felt okay going out to 
restaurants with his wife.  The examination found him to be 
casually and neatly groomed and dressed, and he was on time, 
appropriate, cooperative, and made eye contact.  His speech 
was normal, his thought processes were logical, and thought 
content was appropriate.  There was no evidence of delusional 
processes.  He had been very angry when he had lost his last 
job, but would not go back there on a rampage.  He did not 
have bad feelings towards others still there.  He denied 
concern about changes in his memory and was fully oriented.  
He could spell "world" backwards and could count down from 
100 by serial 7s with 2 errors and from 20 by serial 3s with 
no errors.  His remote and immediate memory and abstract 
reasoning were intact.  The examiner assigned a GAF score of 
52 and stated that the veteran indicated daily intrusive 
thoughts, recurrent nightmares, some social detachments, 
sleep disturbance, irritability with anger outbursts, and 
concentration difficulty.  

The June 2006 examiner noted that the veteran's wife, who is 
a therapist, provided a list of the veteran's symptoms.  The 
veteran indicated some difficulty concentrating with anger 
problems and depression.  His wife indicated suicidal 
ideation, though the veteran indicated no suicidal intent.  
His wife also indicated auditory hallucinations, but the 
veteran stated that the only thing he hears is someone 
calling his name occasionally.  His wife also noted paranoia, 
but the veteran denied any paranoid thinking.  

A February 2007 letter from a Vet Center social worker states 
that the veteran had no friends that he did things with, that 
he had a boss at work that he talks to, and that siblings 
invite him out, but no other group does.  He had had numerous 
job changes over the past few years and had never felt 
comfortable at his new employments.  He and his wife were 
having continued arguments over his drinking and its 
consequences on their family life.  He stated that it was 
difficult going to bed and getting 4 hours of sleep per 
night.  He would get very verbal with people at stores and 
his wife had to write everything down for him or he would 
forget what he left the house for.  His PTSD had caused him 
to avoid people and had stopped him from socializing.  

A February 2007 evaluation from the Vet Center showed that 
the veteran's appearance was neat, his speech and affect were 
appropriate, his manner was anxious, his motor activity was 
tense, his memory function was impaired, his judgment was 
fair, and he was oriented to time, place and person.  There 
was evidence of disorganized thinking and hallucinations.  

During the veteran's May 2007 hearing, his wife testified 
that she sometimes has to wake the veteran up from dreams and 
tell him it is okay.  She also indicated that he gets angry 
at her and has outbursts.  He had been working in a small 
machinist shop for about 2 years.  After work, he would stop 
at the VFW and have a drink and socialize.  Then he would go 
home for dinner and have a couple of beers and maybe go for a 
walk.  He would also watch TV and use the computer.  He 
stated that he got along well with his family members, and 
that he was still close with nephews that he had helped 
raise.

In December 2007, the veteran's boss stated that the veteran 
works best in isolation and eats lunch by himself.  He seemed 
to be constantly on guard and at times appeared to be 
somewhere else and he has to be called back to his tasks.  He 
hoped the veteran would learn to focus better and maintain 
attention to task.  

During the veteran's April 2008 examination, he stated that 
he was laid off from his job in 2003 because he used to 
daydream of intrusive images and memories of Vietnam.  

The preponderance of the evidence indicates that the veteran 
did not have occupational an social impairment with 
deficiencies in most areas prior to April 10, 2008.  He had 
good relationships with his nephews and the members of his 
family and he was the president of the local VFW and 
socialized there and played in a golf league once a week.  He 
has been married for close to 40 years.  He has been 
described as neatly dressed and with normal speech.  While he 
complained of trouble with concentration, examination has 
shown his concentration to be unimpaired.  He has also been 
described as oriented to time, place and person.  His 
symptoms consist primarily of being anxious, angry, and 
irritable, and feeling depressed.  The veteran and his wife 
have reported that he has symptoms such as auditory 
hallucinations, but the veteran stated that the only thing he 
hears is someone calling his name occasionally.  His wife 
also noted paranoia, but the veteran denied any paranoid 
thinking.  Some memory impairment was demonstrated in 
February 2007.  The February 2007 statement from the social 
worker, that the veteran's PTSD had caused him to avoid 
people and that he had stopped socializing, is not as 
probative as the other statements, including from the 
veteran, indicating that the veteran does socialize.  
Additionally, the GAF scores of 52 and 57 indicate only 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Evidence of record from 
a previous employer shows that the veteran was laid off in 
2003 because of a lack of work.

In light of the above, a higher rating than 50 percent prior 
to April 10, 2008 is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).



From April 10, 2008

On VA examination in April 2008, the veteran was working in a 
small shop with one other person who runs the shop, and was 
not on any psychoactive medications.  Because of the lack of 
work, he did not work consistently throughout the year.  He 
averaged about 8 months out of the year, and was working 30 
hours a week since January.  He had cut back his alcohol to 
3-4 beers a night and a shot of whiskey.  This helped better 
than anything to help him sleep.  Examination revealed the 
veteran to be a pleasant, cooperative man who appeared rather 
depressed, but there was no evidence of a thought disorder 
and he denied delusions and ideas of reference, although he 
would sometimes hear a voice calling him.  His eye contact 
was somewhat diminished but his interaction in general was 
appropriate.  He indicated that he had not had suicidal 
thoughts lately but his wife reminded him that he had made a 
passive suicidal reference wishing God would take him, just 
the week before.  He had no suicidal plans or homicidal 
ideation, and he was able to maintain his activities of daily 
living.  He was oriented in all spheres and stated that his 
memory was reasonably good.  His rate and flow of speech was 
somewhat slowed but within normal limits.  He reported 
occasional panic attacks, but not very frequently.  About a 
month beforehand, a deliveryman who was Vietnamese had caused 
him to have a panic attack.  His sleep was off and on, and he 
had nightmares about 3 times a month.  His wife stated that 
he was very irritable at home.  The diagnosis was severe 
PTSD.  The GAF was 45.  The examiner stated that the symptoms 
were at a moderate to severe level and that as a result, he 
no longer had full time employment but worked 30 hours a week 
for much of the year.  He also had significant social 
isolation and difficulty in his marital relationship due to 
his irritability, withdrawal, and PTSD symptoms.  

The preponderance of the evidence indicates that the veteran 
does not have total occupational and social impairment from 
April 10, 2008.  The veteran was working in a small mechanic 
shop on VA examination in April 2008, about 30 hours a week.  
He had cut back on his alcohol, and he was pleasant and 
cooperative.  Although he was rather depressed and had 
irritability and withdrawal, there was no evidence of a 
thought disorder and his interaction was appropriate.  He was 
oriented in all spheres and reported reasonably good memory.  
The GAF was 45 and the examiner stated that the symptoms were 
at a moderate to severe level and that he had significant, 
not total, social impairment.  

In light of the above, a rating higher than 70 percent from 
April 10, 2008, is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

A higher rating than 50 percent for PTSD prior to April 10, 
2008, is denied.

A higher rating than 70 percent for PTSD from April 10, 2008, 
forward is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


